Citation Nr: 0123294	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  01-00 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for disc disease of the 
cervical and lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to 
December 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
RO in New Orleans, Louisiana, which, in pertinent part, 
denied service connection for paralysis of the right leg, 
bilateral leg muscle spasms and headaches, all as secondary 
to service-connected lumbosacral strain.  For the reasons 
explained below, the Board has recharacterized the issue on 
appeal as set forth on the title page of this remand.

In July 2001, the veteran testified at a hearing held at the 
New Orleans RO before the undersigned Board Member.  A 
transcript of this hearing is of record.


REMAND

Historically, the veteran was awarded service connection for 
lumbosacral strain by rating decision dated in August 1993.  
Subsequently, in October 2000, the veteran submitted a claim 
for service connection for, in pertinent part, paralysis of 
the right leg, bilateral leg muscle spasms and headaches.  In 
a VA Form 9 (Appeal to the Board of Veterans' Appeals), 
received by the RO in January 2001, the veteran maintained 
that he was treated for all these conditions while on active 
duty.  During a July 2001 travel Board hearing, the veteran 
and his representative essentially asserted that the veteran 
has experienced symptoms of headaches and paralysis and 
muscle spasms in his lower extremities since falling down 
stairs during service, and that the veteran's service-
connected low back disability had been mischaracterized by 
the RO as lumbosacral strain instead of disc disease.

The Board notes that the RO has adjudicated the veteran's 
claim as entitlement to service connection for paralysis of 
the right leg, bilateral leg muscle spasms and headaches, all 
as secondary to service-connected lumbosacral strain.  
However, after reviewing the veteran's assertions, including 
those made during the July 2001 travel Board hearing, the 
Board construes the veteran's arguments as a claim for 
service connection for disc disease of the cervical and 
lumbar spine.  The veteran is really arguing that he should 
have been granted service connection for disc disease of the 
cervical and lumbar spine rather than lumbosacral strain.  
The Board notes that the RO has not yet adjudicated this 
issue, and should do so on remand.

Furthermore, the Board notes that, on November 9, 2000, 
during the pendency of the matter on appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
contains revised notice provisions, and additional 
requirements pertaining to the VA's duty to assist.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000); 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  Pertinent regulations (which 
implement the Act but, with the exception of the provision 
governing claims to reopen on the basis of new and material 
evidence, do not create any additional rights) recently were 
promulgated.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).

In view of the changes in the law brought about by the VCAA, 
VA must ensure compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001)).  This should include consideration of whether any 
additional notification or development action is required 
under the Act.  VA is required to notify the claimant of the 
evidence necessary to complete the application for the 
benefit sought, as well as of its efforts to procure relevant 
evidence.  Moreover, required development action may include 
requesting information as described in 38 U.S.C.A. § 5106, as 
well as the accomplishment of a medical examination (or, 
obtaining a medical opinion) when such evidence may aid in 
substantiating entitlement to the benefits sought.  A claim 
may be decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim. 

Following a preliminary review of the claim on appeal in 
light of the evidence of record and the duties imposed by the 
VCAA, the Board finds that additional action is warranted.  
Specifically, the veteran has not been afforded a VA 
examination in conjunction with his claim for service 
connection.  The Board finds that such an examination to 
obtain an opinion as to the nature and etiology of any 
currently diagnosed disc disease would be helpful in 
resolving that issue on appeal.

The veteran is hereby advised that failure to report to the 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination 
sent to the veteran.

Prior to arranging for the veteran to undergo this 
examination, the RO must obtain and associate with the claims 
file all outstanding pertinent medical records, to 
specifically include any records from VA facilities or other 
governmental entities.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The RO should also obtain all outstanding pertinent medical 
records from any other source(s) or facility(ies) identified 
by the veteran, as well as undertake any other development 
and/or notification action deemed warranted by the VCAA.

Accordingly, this matter is hereby REMANDED to the RO for the 
following:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from VA facilities and 
any other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, this fact should 
be noted in the claims file, and he and 
his representative should be so notified.  
The veteran is also free to submit any 
pertinent medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo examination.

2.  After all available records received 
pursuant to the above-requested 
development have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination.  The claims file, to include 
a complete copy of this REMAND, must be 
made available to and be reviewed by the 
physician designated to examine the 
veteran.  

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  Following 
examination of the veteran, review of his 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should render an 
opinion as to whether the veteran 
currently has disc disease of the 
cervical and/or lumbosacral spine, and, 
if so, whether it is as least as likely 
as not that any such disability is the 
result of injury or disease incurred or 
aggravated during active military 
service, to include the symptoms that had 
been attributed to lumbosacral strain in 
service.  The examiner should set forth 
all examination findings, along with the 
complete rationale for all opinion 
expressed and conclusions reached, in a 
typewritten report.

3.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.  

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 
Supp. 2001)), and the pertinent final 
regulations implementing the Act (to be 
promulgated, as amended at 38 C.F.R. 
§§ 3.102 and 3.159), are fully satisfied.

6.  After completion of the foregoing 
requested development, and any other 
indicated development and/or notification 
action, the RO should readjudicate the 
claim for service connection for disc 
disease of the cervical and lumbosacral 
spine in light of all pertinent evidence 
and legal authority, to specifically 
include that cited to herein.  If the 
veteran fails to report for any scheduled 
examination(s), the RO should apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.  The RO must provide 
adequate reasons and bases for its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in the REMAND.

7.  If the benefit sought on appeal 
continues to be denied, the RO must 
furnish to the veteran and his 
representative a supplemental statement 
of the case and be given an opportunity 
to submit written or other argument in 
response thereto before his claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the requested action 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


